Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Li et al. (CN201286692Y). Li et al. fails to teach/disclose all of the limitations of independent claims 1 and 12, including the following limitations of claim 1: "a cross-sectional profile of each of said first plurality of ribs taken in a plane perpendicular to the first extension direction and of each of said second plurality of ribs taken in a plane perpendicular to the second extension direction comprises a tip pointing opposite to a direction from said supporting side and downward when said mesh structure is in said first position", as well as the following limitations of claim 12: "a cross-sectional profile of each rib of the first plurality of ribs and the second plurality of ribs taken in a plane perpendicular to the respective extension directions comprises a tip pointing opposite a direction from said supporting side and away from said supporting side". Further no other prior art was located that fairly suggests the claimed invention in whole or in part along with the requisite motivation to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711